DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
02.	This action is in response to Applicant’s amendment filed on 09/21/2021.  Claims 1 – 20 are pending in the present application.
	Applicant’s arguments and amendments are considered but are not persuasive.
	This action is made final.

Response to Arguments
03.	Applicant argues that not all claimed limitations are disclosed by the prior art reference Bello.  More specifically, it is argued that Bello does not disclose the newly amended claim limitation of “determine that a query condition partially matches the MV condition based on determining which first keys comprising names of objects from the MV match second keys comprising names of objects from the remote data store, the first keys and the second keys satisfying the query condition”.  Examiner respectfully disagrees.  Examiner notes that the Applicant has not supplied any specific arguments with respect to what Bello does or doesn’t teach, but rather just states that Bello does not disclose this limitation.  As such, Examiner will explain how the claims are being interpreted and what Bello teaches.

	Bello teaches a system that determines that a query can be partially satisfied by a materialized view.  This determination is based upon the data objects that are present in the materialized view.  Therefore when a query is received, a determination is made as to which query conditions are mapped up with the materialized view conditions in order to satisfy part (or all) of the query.  For example, Figures 4A – 4D show how materialized views are created and that keys are mapped for the materialized views.  The process of determining that a query is partially satisfied is explained in column 2 line 29 – column 3 line 50, which explains that the matching of object (key) names is used to partially satisfy the query.  Much like Applicant’s invention, Bello determines the partially satisfied query based on the range/coverage of the query condition and the materialized view condition.  Therefore Bello is understood to teach the Applicant’s 

Claim Rejections - 35 USC § 102
04.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

05.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

06.	Claims 1 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bello et al. (US Patent 7,440,963), hereinafter “Bello”.
	Consider claim 1, Bello discloses a database system comprising:
	a storage medium to store a materialized view (MV) that includes payload data satisfying an MV condition, the payload data being from first objects in a remote data store coupled over a network to the database system (column 5 lines 51 – 62, column 6 line 62 – column 7 line 9, a materialized view is stored, which includes data of a materialized view condition, which can be obtained from data stored in a database server);

	in response to the query, determine that the query condition partially matches the MV condition based on determining which first keys comprising names of objects from the MV match second keys comprising names of objects from the remote data store, the first keys and the second keys satisfying the query condition (column 2 lines 29 – 60, column 3 lines 25 – 50, column 3 line 61 – column 4 line 23, Fig. 4A – 4D, a query is determined to partially match a materialized view based on determining which keys cover the query condition and the materialized view condition);
	access the payload data in the MV to partially satisfy the query (column 4 lines 9 – 23, the materialized view is used to satisfy the part of the query that it can).
	Consider claim 2, and as applied to claim 1 above, Bello discloses a database system comprising:
	access additional payload data for the query from objects in the remote data store (column 4 lines 24 – 34, the remaining portion of the query is answered by utilizing a database).
	Consider claim 3, and as applied to claim 1 above, Bello discloses a database system comprising:
	retrieve, from the remote data store, keys comprising names of a plurality of objects in the remote data store (column 2 lines 7 – 44, keys for the data objects are retrieved);

	identify, from among keys comprising names of the first objects from the MV, the first keys that satisfy the query condition (column 2 lines 7 – 44, keys that satisfy the query condition and materialized view condition are determined).
	Consider claim 4, and as applied to claim 3 above, Bello discloses a database system comprising:
	in response to the query, retrieve, from the remote data store, the keys comprising the names of the plurality of objects in the remote data store, without retrieving payload data of the plurality of objects (column 6 lines 17 – 26, objects are stored, by which the names of the objects are retrieved based on the query parameters).
	Consider claim 5, and as applied to claim 3 above, Bello discloses a database system comprising:
	a name in each key of the first keys and the second keys comprises location information of a respective object (column 2 lines 7 – 28, column 5 lines 28 – 37, column 8 lines 41 – 67, the objects comprise a key that maps to the location of where the objects are stored).
	Consider claim 6, and as applied to claim 1 above, Bello discloses a database system comprising:

	Consider claim 7, and as applied to claim 6 above, Bello discloses a database system comprising:
	receive a further query (column 6 lines 3 – 16, multiple queries can be received or developed);
	responsive to determining that a query condition of the further query at least partially matches the MV condition (column 3 line 61 – column 4 line 23, the query is determined to partially match some materialized view);
	determine whether payload data in the MV is stale based on the timestamp (column 8 lines 41 – 53, data is determined to be stale based on the date of the stored data).
	in response to determining that the payload data in the MV is stale based on the timestamp, retrieve payload data from the remote data store for the further query (column 4 lines 24 – 34, the query can be, at least partially, answered by utilizing a database).
	Consider claim 8, and as applied to claim 1 above, Bello discloses a database system comprising:
	a first data coverage of the MV condition is a subset of a second data coverage of the query condition (column 3 line 61 – column 4 line 8, column 12 lines 13 – 25, the materialized view covers a particular portion of the query).
claim 9, and as applied to claim 1 above, Bello discloses a database system comprising:
	a first data coverage of the MV condition intersects a second data coverage of the query condition (column 7 lines 23 – 36, the coverage ranges of the materialized view and the query form an intersection).
	Consider claim 10, and as applied to claim 1 above, Bello discloses a database system comprising:
	store a foreign table comprising information of a location of the remote data store, wherein the foreign table does not store data records of the remote data store, and wherein the MV is defined on the foreign table (column 2 lines 7 – 28, column 5 lines 51 – 62, column 6 lines 17 – 26, a base table can be used to store the data that is used for the answering of the query, which can be stored separately from the other data, and wherein foreign tables, such as a summary table or fact table, is used for the materialized view).
	Consider claim 11, and as applied to claim 3 above, Bello discloses a database system comprising:
	in response to the query, retrieve, from the remote data store, the keys comprising the names of the plurality of objects in the remote data store, without retrieving payload data of the plurality of objects (column 6 lines 17 – 26, objects are stored, by which the names of the objects are retrieved based on the query parameters), 	the payload data of the plurality of objects to be joined or merged is response to the query (column 3 lines 16 – 24, the data objects are joined in response to the query).
claim 12, Bello discloses a non-transitory machine-readable storage medium comprising instructions that upon execution cause a database system to:
	store a materialized view (MV) that includes payload data satisfying an MV condition, the payload data being from first objects in a remote data store coupled over a network to the database system (column 5 lines 51 – 62, column 6 line 62 – column 7 line 9, a materialized view is stored, which includes data of a materialized view condition, which can be obtained from data stored in a database server);
	receive a query including a query condition (column 5 lines 51 – 62, column 6 line 62 – column 7 line 9, a query is received, which includes a condition);
	in response to the query, determine that the query condition partially matches the MV condition based on determining which first keys comprising names of objects from the MV match second keys comprising names of objects from the remote data store, the first keys and the second keys satisfying the query condition (column 2 lines 29 – 60, column 3 lines 25 – 50, column 3 line 61 – column 4 line 23, Fig. 4A – 4D, a query is determined to partially match a materialized view based on determining which keys cover the query condition and the materialized view condition);
	access the payload data in the MV to partially satisfy the query (column 4 lines 9 – 23, the materialized view is used to satisfy the part of the query that it can).
	Consider claim 13, and as applied to claim 12 above, Bello discloses a non-transitory machine-readable storage medium comprising:
	store a foreign table comprising information of a location of the remote data store, wherein the foreign table does not store data records of the remote data store, and wherein the MV is defined on the foreign table (column 2 lines 7 – 28, column 5 
	Consider claim 14, and as applied to claim 12 above, Bello discloses a non-transitory machine-readable storage medium comprising:
	retrieve, from the remote data store, keys comprising names of a plurality of objects in the remote data store (column 2 lines 7 – 44, keys for the data objects are retrieved);
	identify, from among the keys retrieved from the remote data store, the second keys that satisfy the query condition (column 2 lines 7 – 44, keys that satisfy the query condition are determined);
	identify, from among keys comprising names of the first objects from the MV, the first keys that satisfy the query condition (column 2 lines 7 – 44, keys that satisfy the query condition and materialized view condition are determined).
	Consider claim 15, and as applied to claim 14 above, Bello discloses a non-transitory machine-readable storage medium comprising:
	identify, as part of the determining which of the first keys match the second keys, third keys as a subset of the second keys that do not match the first keys; and retrieve payload data from objects in the remote data store that are identified by names in the third keys (column 3 line 61 – column 4 line 8, additional materialized views can be used to satisfy the query by way of a union or intersection).
claim 16, and as applied to claim 12 above, Bello discloses a non-transitory machine-readable storage medium comprising:
	a first data coverage of the MV condition is a subset of a second data coverage of the query condition (column 3 line 61 – column 4 line 8, column 12 lines 13 – 25, the materialized view covers a particular portion of the query).
	Consider claim 17, and as applied to claim 12 above, Bello discloses a non-transitory machine-readable storage medium comprising:
	a first data coverage of the MV condition intersects a second data coverage of the query condition (column 7 lines 23 – 36, the coverage ranges of the materialized view and the query form an intersection).
	Consider claim 18, and as applied to claim 12 above, Bello discloses a non-transitory machine-readable storage medium comprising:
	receive a further query (column 6 lines 3 – 16, multiple queries can be received or developed);
	responsive to determining that a query condition of the further query at least partially matches the MV condition (column 3 line 61 – column 4 line 23, the query is determined to partially match some materialized view);
	determine whether the payload data in the MV is stale based on the timestamp associated with the MV (column 8 lines 41 – 53, data is determined to be stale based on the date of the stored data).
	in response to determining that the payload data in the MV is stale based on the timestamp, retrieve payload data from the data store for the further query (column 4 lines 24 – 34, the query can be, at least partially, answered by utilizing a database).
claim 19, Bello discloses a method performed by a database system comprising a hardware processor, comprising:
	storing, in a local storage medium of the database system, a materialized view (MV) that includes payload data satisfying an MV condition, the payload data being from first objects in a remote data store coupled over a network to the database system (column 5 lines 51 – 62, column 6 line 62 – column 7 line 9, a materialized view is stored, which includes data of a materialized view condition, which can be obtained from data stored in a database server);
	receiving a query including a query condition (column 5 lines 51 – 62, column 6 line 62 – column 7 line 9, a query is received, which includes a condition);
	in response to the query, determining that the query condition partially matches the MV condition based on determining which first keys comprising names of objects from the MV match second keys comprising names of objects from the remote data store, the first keys and the second keys satisfying the query condition (column 2 lines 29 – 60, column 3 lines 25 – 50, column 3 line 61 – column 4 line 23, Fig. 4A – 4D, a query is determined to partially match a materialized view based on determining which keys cover the query condition and the materialized view condition);
	accessing the payload data in the MV to partially satisfy the query (column 4 lines 9 – 23, the materialized view is used to satisfy the part of the query that it can).
	accessing remaining payload data for the query from the remote data store (column 4 lines 24 – 34, column 6 lines 17 – 26, the remaining portion of the query is answered by utilizing a database, such that the database is connected to the query system).

Allowable Subject Matter
07.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.

Reasons for the Indication of Allowable Subject Matter
08.	The following is a statement of reasons for the indication of allowable subject matter:
	The primary reason for allowance of claim 20 in the instant application is because the prior arts of record do not teach or suggest the determining of third and fourth keys for determining which payload data to return for the query.  The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination.
	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
09.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


10.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

January 11, 2022